By the court:
Rost, J.
The plaintiff seeks to recover from the defendant the price of a female slave, who died about nine months after he had purchased her from said defendant.
The ground of the action is, that before and at the time of the sale, the slave was affected with pulmonary consumption, of which disease she died. There was judgment in favor of the defendant, from which the plaintiff prosecutes the present appeal.
A careful perusal of the record has satisfied us that the judgment must be affirmed.
Physicians introduced by the plaintiff as witnesses say, that the disease, as described in the petition, requires medical treatment from its first appearance; that prompt medical attention ought to be given, and that no recovery is to be expected unless the patient receives medical treatment regularly.
Niue months elapsed between the sale and the death of the slave. The plaintiff has stated that he became aware of the nature of her disease three weeks after the sale, and yet no physician was sent for until the day which preceded her death. Under the settled jurisprudence of this court, this omission would be sufficient to defeat the plaintiff’s action, even if the existence of the disease, at the time of sale, had been shown, which is not the case. The symptoms described by the witnesses being those which attend colds as well as diseases of the lungs. Hiper v. Nuttall, 1 R. R. 46. Lyons v. Kenner, 2 R. R. 53. Dupre v. Demaret, 5 Ann. 591. Dupre v. Prescott, 5 Ann. 592.
The judgment is affirmed, with costs.